Citation Nr: 0608001	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  00-15 440	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from September 1950 to 
September 1953.  
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2004, the veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  A right shoulder disability was not present in service or 
for many years thereafter, and is not shown to be related to 
service or related to a service-connected disability.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
July 2001, February 2002, and July 2004 that told him what 
was necessary for his claim to be granted.  In addition, by 
virtue of the rating decision on appeal, the Statement of the 
Case (SOC) and the Supplemental Statement of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking entitlement to service connection for a 
right shoulder disability was being denied and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the July 2004 letter asked the veteran to let the RO know if 
there was any other evidence that would support his claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, records from the social security 
administration, and provided the veteran with a VA 
examination for his shoulder disability.  The veteran has not 
indicated that there is any additional evidence available to 
help support his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  



II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records do not show any 
complaints of a right shoulder disability or any diagnosis of 
any similar disability.  The veteran was wounded in the left 
leg in service, but there is no indication of an injury to 
the right shoulder.  The veteran's separation examination is 
normal with respect to the right shoulder.  The veteran did 
not begin to complain of right shoulder pain until decades 
after he left service.  The veteran was diagnosed with a 
right shoulder rotator cuff tear in 1995 and underwent 
surgery in February 1995 to repair the tear.  None of the 
private medical records or VA treatment notes suggest any 
link to service for his right rotator cuff tear.  The veteran 
underwent a VA examination in July 1995.  He told the 
examiner that he had the shoulder surgery in 1995 and was 
basically pain-free after that, but the veteran reported neck 
surgery in 1999 and stated that after that surgery he has had 
pain radiating into his right shoulder.  The examiner did not 
indicate that the veteran's right shoulder pain was directly 
related to service.  There is no medical evidence in the 
record that suggests a direct link between the veteran's 
service and his current right shoulder disability, therefore, 
direct service connection is not warranted for a right 
shoulder disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

The veteran has claimed that his right shoulder disability 
should be service connected as secondary to a service-
connected disability.  A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  In addition, a disability which 
is aggravated by a service-connected disability shall be 
service-connected.  When service connection is established 
for a secondary condition it shall be considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran has been granted service connection for residuals 
of a gunshot wound to the left thigh, degenerative disc 
disease of the lumbar spine, a right leg disability, a left 
knee disability, and a scar of the left hand.  None of the VA 
treatment records, private treatment records, or Social 
Security records suggests a link between any of the veteran's 
service-connected disabilities, and his right shoulder 
disability.

The veteran was provided a VA examination in July 2005.  The 
veteran reported undergoing shoulder surgery to repair his 
torn right rotator cuff in 1995 and then undergoing neck 
surgery in 1999.  He stated that after his 1999 surgery he 
has had pain radiating down to his shoulder from his neck.  
Examination of the right shoulder revealed a healed surgical 
scar.  There was no tenderness to palpation,  Forward flexion 
of the shoulder was to 110 degrees, abduction was to 90 
degrees, external rotation was to 80 degrees, and internal 
rotation was to 25 degrees.  The range of motion of the right 
shoulder was limited by stiffness and pain, not weakness, 
fatigability, lack of endurance, or lack of coordination.  
The rotator cuff strength was 4+/5.  Sensation around the 
shoulder was normal.  Shoulder X-rays showed degenerative 
joint disease of the acromioclavicular joint and mild high-
riding humeral head of the  right shoulder.  The diagnosis 
was right shoulder rotator cuff tear, status post repair and 
right shoulder pain secondary to cervical radiculopathy.  The 
examiner stated his opinion that the veteran's right shoulder 
injury is not related to any service-connected disability.

Based on the above, the Board finds that service connection 
for a right shoulder disability claimed as secondary to 
service-connected disabilities, is not warranted.  There is 
no suggestion in the treatment notes or the VA examination 
that the veteran's right shoulder disability was caused by or 
was aggravated by a service-connected disability.  The VA 
examiner stated his opinion that the veteran's right shoulder 
injury was not related to any service-connected disability.  
The Board acknowledges the veteran's belief that his right 
shoulder disability is related to or aggravated by a service-
connected leg or back or knee disability, but as a lay 
person, the veteran is not competent to testify to a medical 
diagnosis or etiology.  See, Espiritu, 2 Vet. App. 492 
(1992).  Therefore, secondary service connection for a right 
shoulder disability is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


